Citation Nr: 1022680	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-31 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for pancreatitis with 
pancreatic cyst.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney

WITNESSES AT HEARINGS ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and March 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In March 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.  

In March 2009, the Board denied the Veteran's claims.  In a 
December 2009 order, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion for remand and 
remanded the matters to the Board.  

In April 2010, the Veteran testified during a hearing before 
a decision review officer (DRO) at the RO.  A transcript of 
that hearing is also of record.  Later that month, the 
Veteran submitted additional evidence along with a waiver of 
RO review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Pursuant to the joint remand, the Board finds that further 
development is needed on each of the claims.

The record reflects that the Veteran's alcohol abuse caused 
his pancreatitis with pancreatic cyst, which caused his 
diabetes mellitus, which caused his heart condition.  During 
his March 2008 Board hearing, the Veteran testified that his 
alcohol abuse was due to his service-connected PTSD.  During 
his April 2010 DRO hearing, he testified that he used to 
drink because of his problems with PTSD.  As the record 
reasonably raises the theory that the Veteran's alcohol abuse 
is either secondary to or a symptom of his PTSD, and the 
medical evidence is inadequate on this matter, the RO should 
obtain an opinion on whether the Veteran's alcohol abuse was 
a symptom of or secondary to his PTSD.  

As regards his PTSD, the Veteran testified during his April 
2010 DRO hearing that he has been having sleep impairment and 
suicidal ideation.  The Board notes that he has not 
previously endorsed suicidal ideation.  As the record 
indicates that the Veteran's PTSD may have worsened, the RO 
should afford him a VA examination to determine the current 
severity of his PTSD.  The Veteran also indicated that he has 
been receiving treatment at the Jefferson Barracks Division 
of the St. Louis VA Medical Center (VAMC).  The record 
contains treatment reports from this facility through 
February 2010.  Thus, updated treatment reports should be 
obtained on remand.

As the above claims being remanded could affect the claim for 
a TDIU, the Board finds that the claims are inextricably 
intertwined and a Board decision on the latter claim at this 
time would be premature.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and evidence pertinent to the claims.  The RO 
should attempt to obtain any additional evidence for which 
the Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims.  

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
In any event, the RO should obtain updated 
treatment reports from the St. Louis VAMC 
since March 2010.

3.  The RO should then schedule the 
Veteran for a VA examination to determine 
the current severity of his PTSD.  His 
claims file should be available to the 
examiner and reviewed in conjunction with 
the examination.  All appropriate tests 
should be conducted.  The report should 
set forth all objective findings regarding 
the Veteran's PTSD, particularly the 
current severity of symptoms.  

The examiner should also provide an 
opinion on whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's alcohol 
abuse was a symptom of or secondary to his 
PTSD.  

A complete rationale should be given for 
all opinions and conclusions.  

4.  Thereafter, the RO should readjudicate 
the claims, with consideration of all 
additional evidence added to the record 
since the issuance of the November 2007 
supplemental statement of the case (SSOC), 
to include the February 2008 letter from 
Dr. W. with respect to the increased 
rating claim for PTSD.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided an SSOC and given an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

